
	

113 HR 5274 IH: To amend title II of the Social Security Act to allow voluntary agreements for Social Security and Medicare coverage of employees of Guam and American Samoa.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5274
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Bordallo (for herself and Mr. Faleomavaega) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to allow voluntary agreements for Social Security and
			 Medicare coverage of employees of Guam and American Samoa.
	
	
		1.Voluntary agreements for Social Security and Medicare coverage of employees of Guam and American
			 SamoaSection 218(b)(1) of the Social Security Act (42 U.S.C. 418(b)(1)) is amended by striking , Guam, or American Samoa.
		
